Prohibition officers raided defendant's residence in Coffee county, and found one-half pint of whisky in a trunk in the back room of the house, two empty bottles in the kitchen, each of which contained less than a teaspoonful of rum, and several empty bottles in the yard. The defendant was convicted and sentenced to nine months in the chaingang.
Under the evidence, the question of possession was properly submitted to the jury.
Exception was reserved to a statement of the solicitor in his address to the jury, in which he said:
"The officers found bottles all scattered in the house and in the edge of the yard, they found two empty bottles in the kitchen safe with liquor in them, the evidence of bootlegging down there at Mr. Key's house."
This statement was a legitimate argument based upon the testimony, and the objection of defendant was properly overruled.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.